The opinion of the court was delivered
Pee Cueiam.
It is true, a contract not to bid at a sheriff’s sale so as to defraud the defendant in the execution, or his creditors, will be declared void. Here, however, there was evidence which justified submitting to the jury that the defendant in the execution; and all 1ns creditors affected by the sale, had notice of the arrangement between the parties in this case. The verdict removes all pretext that any person interested in the sale was defrauded. The plaintiff in error cannot now invoke the rule that under many circumstances his contract might have been contrary to public policy and therefore void. He cannot thus be relieved from the obligation of his contract made with the assent of all persons interested in the property and in the sale thereof.
Judgment affirmed.